Title: To Thomas Jefferson from George Rogers Clark, 10 June 1781
From: Clark, George Rogers
To: Jefferson, Thomas


        Yohogania Court House, 10 June 1781. Capt. Bentley of Illinois has presented a number of bills which Clark has countersigned; Bentley has presented other bills drawn by Col. Montgomery which cannot be properly credited without further investigation. Mr. Charles Gratiot has also sent bills to the executive, some of which are known to be just, as that “Gentleman as well as Capt. Bently have taken great Pains to subsist our troops.” Capt. Bentley wishes to undertake supplying Fort Jefferson for a garrison of 100 men; “I don’t know any person more likely to accomplish such a task.”
      